      Case: 4:19-cr-00637-HEA Doc. #: 4 Filed: 08/02/19 Page: 1 of 2 PageID #: 7




                               UNITED STATES DISTRICT COURT                            AUG - 2 2019
                               EASTERN DISTRICT OF MISSOURI                          U. S. DISTRICT COURT
                                     EASTERN DIVISION                              EASTERN DISTRICT OF MO
                                                                                            ST.LOUIS

 UNITED STATES OF AMERICA,                          )
                                                    )
 Plaintiff,                                         )
                                                    )
 v.                                                 ) No. 4: 19 MJ 5285 NAB
                                                    )
 CHRISTOPHER WALTON,                                )
                                                    )
 Defendant.                                        .)

                 MOTION FOR PRETRIAL DETENTION AND HEARING

      The United States of America by and through its attorneys Jeffrey B. Jensen, United States

Attorney for the Eastern District of Missouri, and James Redd, Assistant United States Attorney

for said District, respectfully moves the Court to order that Defendantbe detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of Defendant's

initial appearance before the United States Magistrate pursuant to 18 U.S.C. §3141, et seq. As

and for its grounds, the United States of America states as follows:

       1.       Defendant is charged with one count of being a felon in possession of a firearm in

violation of 18 U.S.C. §922(g)(l).

       2.       On August 1, 2019, Defendant was the subject of a fugitive investigation being

conducted by the St. Louis Metropolitan Police Department and the Federal Bureau of

Investigation's Fugitive
                     .,  Task Force. After receiving consent to search a residence within the

Eastern District ofMissoliri, law enforcement was able to identify and arrested Defendant.

During the arrest, a firearm was recovered from a backpack that law enforcement was told was

brought into the residence by Defendant .. Defendant later admitted to ownership and possession

of the backpack and firearm.

       3.       Defendant is a convicted felon, having been convicted of burglary in the second
    Case: 4:19-cr-00637-HEA Doc. #: 4 Filed: 08/02/19 Page: 2 of 2 PageID #: 8




degree and tampering with a motor vehicle in the first degree.

      4.          Pursu!ll1t to 18 U.S.C. §3142(g), the weight of the evidence against Defendant, the

Defendant's history and characteristics, and the nature and seriousness of the danger to any

person or the community that would be posed by Defendant's release warrant Defendant's

detention pending trial.

     5.           There is also a serious risk that Defendant will flee. Defendant faces a serious

charge in this action, and the investigation is ongoing. Further, Defendant was on probation in a

state criminal case at the time the firearm was seized in this matter.

           WHEREFORE, the United States requests this Court to order Defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of Defendant's initial

appearance.

                                                        Respectfully submitted,

                                                         JEFFREY B. JENSEN
                                                       . United States Attorney

                                                        Isl James Redd
                                                        JAMES REDD,"#66172MO
                                                        Assistant United States Attorney
